UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) April 24,2013 Commission File Number: 1-5273-1 Sterling Bancorp (Exact name of Registrant as specified in its charter) New York 13-2565216 (State of other jurisdiction (IRS Employer of incorporation) Identification No.) 650 Fifth Avenue, New York, New York 10019-6108 (Address of principal executive offices) (Zip Code) (212) 757-3300 (Registrant
